          Case 1:21-mc-00176-AT Document 1 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------                x
IN RE APPLICATION OF Sakab Saudi Holding                :
Company, Alpha Star Aviation Services Company,          :
Enma Al Ared Real Estate Investment and Development     :
Company, Kafa’at Business Solutions Company,            : Misc. Civil Action No _________
Security Control Company, Armour Security Industrial    :
Manufacturing Company, Saudi Technology & Security      :
Comprehensive Control Company, Technology Control       :
Company, New Dawn Contracting Company, and Sky          :
Prime Investment Company,                               :
                                                        :
                                                        :
For Order Pursuant to 28 U.S.C. § 1782 for the Issuance :
of Subpoenas to Citibank NA, HSBC Bank USA NA,          :
Cadwalader, Wickersham & Taft LLP, and Jonathan         :
Wainwright, Esq.                                        :
---------------------------------------- x



EX PARTE APPLICATION PURSUANT TO 28 U.S.C. § 1782 FOR THE ISSUANCE OF
     SUBPOENAS TO CITIBANK NA, HSBC BANK USA NA, CADWALADER,
      WICKERSHAM & TAFT LLP, AND JONATHAN WAINWRIGHT, ESQ.

       Based on the concurrently filed Memorandum of Law in Support of Ex Parte Application

for Discovery Pursuant to 28 U.S.C. § 1782, the Declaration of Ethan Schiff dated February 9,

2021 and exhibits thereto, and the Declaration of Jonathan S. Sack dated February 10, 2021 (the

“Sack Declaration”) and exhibits thereto, Applicants apply to this Court for an Order pursuant to

28 U.S.C. § 1782(a) granting them leave to serve the subpoenas attached to the Sack Declaration

on Citibank NA, HSBC Bank USA NA, Cadwalader, Wickersham & Taft LLP, and Jonathan

Wainwright, Esq.
         Case 1:21-mc-00176-AT Document 1 Filed 02/11/21 Page 2 of 2




Dated: New York, New York                 Respectfully submitted,
       February 11, 2021
                                          MORVILLO, ABRAMOWITZ, GRAND,
                                          IASON, & ANELLO PC

                                               /s/ Jonathan S. Sack
                                          By: ________________________________
                                                Jonathan S. Sack
                                                Joshua Bussen

                                          565 Fifth Avenue
                                          New York, New York 10017
                                          Tel: (212) 856-9600
                                          Fax: (212) 856-9494
                                          Email: jsack@maglaw.com
                                                  jbussen@maglaw.com

                                          Attorneys for Sakab Saudi Holding Company,
                                          Alpha Star Aviation Services Company, Enma
                                          Al Ared Real Estate Investment and
                                          Development Company, Kafa’at Business
                                          Solutions Company, Security Control
                                          Company, Armour Security Industrial
                                          Manufacturing Company, Saudi Technology &
                                          Security Comprehensive Control Company,
                                          Technology Control Company, New Dawn
                                          Contracting Company, and Sky Prime
                                          Investment Company




                                      2
